PER CURIAM.
Appellant (plaintiff below) voluntarily took a nonsuit with bill of exceptions in his suit filed in the Circuit Court of Blount County after the ¡court sustained defendant’s demurrers to each count of the complaint.
*202The judgment entry on the non-suit, which is set out in the report of the case does not contain all the essentials of a final judgment necessary to support an appeal to obtain the review authorized by § 819, Title 7, Code of Alabama 1940. Mason v. McClain, 271 Ala. 93, 122 So.2d 519.
In the absence of a final judgment meeting the mandates of law, there is nothing for this court to review.
 The matter is jurisdictional. It cannot be waived: We must dismiss the appeal ex mero motu; and it is so ordered by the court. Martin v. Alabama Power Company, 208 Ala. 212, 94 So. 76; Lathrop Lumber Company v. Pioneer Lumber Company, 207 Ala. 522, 93 So. 427.
The foregoing opinion was prepared by !B: W. SIMMONS, Supernumerary Circuit Judge, and was adopted by the court as its ■opinion.
- Appeal dismissed.
LIVINGSTON, C. J., and LAWSON, GOODWYN, and COLEMAN, JJ., concur.